


ELEVENTH AMENDMENT TO LOAN AGREEMENT


This Eleventh Amendment to Loan Agreement is made and entered into effective
November 9, 2012, by and between U.S. Bank National Association, a national
banking association, with an address of 141 North Main Avenue, Post Office Box
5308, Sioux Falls, South Dakota 57117-5308 (“Lender”) and Daktronics, Inc., a
South Dakota corporation, with an address of 201 Daktronics Drive, Brookings,
South Dakota 57006 (“Borrower”).


RECITALS:


A.    Lender and Borrower entered into a Loan Agreement dated October 14, 1998,
and Borrower executed and delivered to Lender a Revolving Note dated October 14,
1998, in the original principal sum of $15,000,000.00.


B.    The Loan Agreement and Revolving Note were amended by an Amendment to Loan
Agreement and a Modification of Promissory Note, each dated November 30, 1999,
an Amendment to Loan Agreement and a Modification of Promissory Note, each dated
December 8, 2000, a Third Amendment to Loan Agreement and Revolving Note dated
June 20, 2002, a Fourth Amendment to Loan Agreement and Revolving Note dated
December 2, 2003, a Fifth Amendment to Loan Agreement and Revolving Note dated
October 1, 2005, a Sixth Amendment to Loan Agreement and a Renewal Revolving
Note, each dated January 23, 2007, a Seventh Amendment to Loan Agreement and an
Amendment to Renewal Revolving Note, each dated April 28, 2008, an Eighth
Amendment to Loan Agreement and a Renewal Revolving Note, each dated November 4,
2009, a Ninth Amendment to Loan Agreement and a Renewal Revolving Note, each
dated October 28, 2010, and a Tenth Amendment to Loan Agreement and a Renewal
Revolving Note, each dated November 15, 2011.


C.    Pursuant to the Eighth Amendment to Loan Agreement and the Renewal
Revolving Note dated November 4, 2009, the loan amount was changed to
$35,000,000.00 (the "Revolving Loan").


D.    Lender and Borrower mutually wish to renew and amend the Revolving Note
(pursuant to a Renewal Revolving Note dated even date herewith), and to amend
the Loan Agreement as provided herein.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Borrower
and Lender covenant and agree as follows:


1.    The following definitions in Section 1.1 of the Loan Agreement are amended
and restated as follows:


“Revolving Loan Maturity Date”: November 15, 2013.


“Revolving Note”: The Renewal Revolving Note dated November 9, 2012, along with
any amendments, renewals, or extensions thereof.    


2.     Section 2.1 of the Loan Agreement is amended and restated as follows:


Section 2.1    Revolving Loan. Upon the terms and subject to the conditions
hereof, Lender agrees to make available a revolving loan (the "Revolving Loan")
to Borrower in the principal amount of Thirty-five Million and No/100 Dollars
($35,000,000.00). Borrower may obtain advances, prepay and obtain new advances
under the Revolving Loan.


Borrower may request and Lender, in its sole discretion, may issue as part of
the Revolving Loan, letters of credit in a total amount not to exceed
$15,000,000.00. Letters of credit not exceeding a total amount of $5,000,000.00
may have an expiration date of no later than November 15, 2014 and letters of
credit not exceeding $500,000.00 may have an expiration date of no later than
November 15, 2015. Otherwise, all letters of credit will expire on or before
November 15, 2013. The amount available to be borrowed under the Revolving Loan
will be correspondingly reduced by the face amount of all letters of credit
issued. Notwithstanding any agreement to the contrary, Lender will have no
obligation to issue any letter of credit, or to amend, extend, renew or replace
any letter of credit, unless it is in form and substance acceptable to Lender.

1

--------------------------------------------------------------------------------




3.    The following Section 2.4 is added to the Loan Agreement:


Section 2.4    Yield Protection. Lender may notify Borrower that events or
conditions have occurred that may result in increased costs to Lender or
reductions in amounts to be received by Lender (the "Event Notice").  Once the
amount of the increased costs or reductions in amounts to be received is
determined, Lender may give Borrower notice thereof (the "Payment Notice") and,
within 30 days of the Payment Notice, Borrower shall pay Lender such additional
amount or amounts as will compensate Lender for such increased costs or
reduction in amounts to be received.  Borrower shall not be required to
compensate Lender pursuant to this paragraph for any increased costs or
reductions suffered prior to the date that Lender sends Borrower the Event
Notice.


4.    Section 8.5 of the Loan Agreement is amended and restated to read as
follows:


Section 8.5     Successors and Assigns; Disposition of Loans. This Agreement
will be binding on and inure to the benefit of the parties and their respective
successors and assigns, except that Borrower may not assign its rights or
delegate its obligations under this Agreement without the prior written consent
of Lender. Lender may at any time sell, assign, transfer, grant participations
in, or otherwise dispose of any portion of the Loans to banks or other financial
institutions, without any restriction on the type of assignee or participant to
whom Lender may transfer its interest. Any assignment or participation by Lender
is not subject to Borrower's consent. Lender may provide information to
prospective transferees in advance of a transfer without Borrower's consent or
other restriction.


5.    Except as modified herein, all the terms and conditions of the Loan
Agreement, including previous amendments thereto, will remain in full force and
effect.


6.    Borrower acknowledges that the Loan Agreement and related Loan Documents
are and will remain the legal and binding obligation of Borrower, free of any
claim, defense, or offset.


 
BORROWER:
 
DAKTRONICS, INC.
 
 
 
By:  /s/ James B. Morgan
 
James B. Morgan, Its Chief Executive Officer
 
 
 
By:  /s/ Sheila M. Anderson
 
Sheila M. Anderson, Its Chief Financial Officer
 
 
 
LENDER:
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
By:  /s/ Joseph E. Marsh
 
Joseph E. Marsh, Its Senior Vice President



                    

2

--------------------------------------------------------------------------------




STATE OF SOUTH DAKOTA )
: SS
COUNTY OF BROOKINGS )




On this the 9th day of November, 2012, before me personally appeared James B.
Morgan, known to me to be the Chief Executive Officer, and Sheila M. Anderson,
known to me to be the Chief Financial Officer, of Daktronics, Inc., the
corporation that is described in and that executed the within instrument and
acknowledged to me that such corporation executed the same.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.


 
By:  /s/ Linda M. Karlstad
 
Notary Public - South Dakota
 
 
My Commission Expires:
November 21, 2016
(seal)
 





STATE OF SOUTH DAKOTA )
     : SS
COUNTY OF MINNEHAHA )


On this the 9th day of November, 2012, before me personally appeared Joseph E.
Marsh, known to me to be a Senior Vice President of U.S. Bank National
Association, the corporation that is described in and that executed the within
instrument and acknowledged to me that such corporation executed the same.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.


 
By:  /s/ Jean Thomas
 
Notary Public - South Dakota
 
 
My Commission Expires:
October 5, 2017
(seal)
 










3